Fourth Court of Appeals
                                San Antonio, Texas
                                    September 27, 2021

                                   No. 04-21-00403-CR

                               Juan Ruben Sanchez CERDA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 14-CRS-372
                       Jose Roberto (Bobby) Flores, Judge Presiding


                                      ORDER

       The District Clerk's Notification of Late Record is hereby NOTED. Time is extended
until October 8, 2021.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court